Shaw, C. J.
This case seems too clear to admit of doubt, or to allow of much illustration. When the defendant gave to Samuel R. Leland or order seven promissory notes payable on time, he enabled the promisee to constitute seven creditors, each of whom had a perfect remedy against him, on his personal undertaking, without regard to any collateral security given to the promisee, and not assigned to such indorsee. It is no doubt true, that if the original creditor continues to hold the note, and converts the property held as collateral into money, or forecloses a mortgage upon it, it may operate as payment in whole or in part, according to its value. So if the indorsee of the note is also the assignee of the mortgage. But here the plaintiff was not assignee of the mortgage, and took no interest in or claim to it, legal or equitable. If the bank took the whole of the mortgaged > property for one or two of the notes held by them, and if
*126the property was worth much more than the amount of the notes, it cannot affect the plaintiff’s right as indorsee. If not redeemed, and they foreclosed the mortgage rightfully, ar a mortgage of the whole property for each several note, it was done in pursuance of a right conferred on them by the defendant.

Exceptions overruled